Exhibit 10.13

EIGHTH LEASE MODIFICATION AGREEMENT

AGREEMENT made as of November 23, 2004, by and between 60 EAST 42ND ST.
ASSOCIATES L.L.C., a New York limited liability company having its office at 60
East 42nd Street, New York, New York 10165 (hereinafter called “Landlord”), and
LINCOLN BUILDING ASSOCIATES L.L.C., a New York limited liability company having
its office at 60 East 42nd Street, New York, New York 10165 (hereinafter called
“Tenant”).

W I T N E S S E T H:

WHEREAS, the parties are respectively the current landlord and tenant under that
certain lease dated October 1, 1958, as modified by agreements dated January 1,
1964, as of January 1, 1977, as of April 1, 1979, as of April 1, 1981, as of
April 1, 1982 as of October 1, 1987, and as of March 1, 2000 (the “Lease”),
covering premises known as and by the street numbers 60 East 42nd Street and 301
Madison Avenue, New York, New York (the “Building”); and

WHEREAS, a modernization program is necessary to maintain the competitive
position of the Building; and

WHEREAS, a modernization program has been underway for which funds were borrowed
by Landlord and made available to Tenant; and

WHEREAS, additional improvements are contemplated; and

WHEREAS, Landlord is willing to make additional funds available for improvements
required by such program, and Tenant is willing to apply such funds, as agent
for Landlord, to the making of such improvements, and to apply additional funds
from the operation of the Building to pay for the balance of the costs of such
improvements; and

WHEREAS, Landlord and Tenant desire to modify the Lease as hereinafter set
forth.

NOW, THEREFORE, in consideration of mutual covenants herein contained, the
parties hereto, intending to be bound, hereby agree as follows:

1. Landlord and Tenant agree that improvements substantially as shown on Exhibit
A attached to the March 1, 2000 Lease Modification Agreement have been
undertaken program and the additional improvements referred to in the recitals
above, are shown on Exhibit A hereto, which aggregate improvements constitute
the “Improvement Program” referred to herein. All such improvements shall be
substantially made to the demised premises. All work performed by Tenant in
furtherance of the Improvement Program shall be done as agent for Landlord and
for the account of Landlord, and when completed, shall become the property of
Landlord.

 

18683



--------------------------------------------------------------------------------

2.(a) Landlord agrees to obtain a loan in the amount of $84,000,000 secured by a
first mortgage (the “ Mortgage”) on the demised premises. Pursuant to the terms
of the Mortgage, loan proceeds shall be advanced in stages. Advances of loan
proceeds shall be deposited by Landlord in an interest-bearing money market or
similar account and disbursed to Tenant upon submission of documents reasonably
required by Landlord. For purposes of determining Additional Rent and Further
Additional Rent, all interest earned on amounts so held by Landlord and
disbursed to Tenant shall be treated as income of Tenant. In the event that the
Mortgage proceeds are insufficient to pay for the entire cost of the Improvement
Program, Tenant agrees the pay for the balance of such costs.

(b) Tenant agrees to join in the Mortgage for the purpose of mortgaging its
estate under the Lease to secure payment of the Mortgage indebtedness, provided
that Tenant’s liability for such payment shall be limited to such estate.

3. Paragraph 2A(ii) of the Lease is hereby deleted in its entirety and replaced
by the following:

“(ii) Commencing on November 29, 2004 (with payments to commence on December 1,
2004), Tenant covenants to pay, in advance, on the first day of each month
during the term of this Lease and any renewal term of this Lease, a basic rent
(hereinafter called “Basic Rent”) at an annual rate equal to (i) $24,000 plus
(ii) the constant installment payments of interest and amortization (excluding
any balloon principal payment due at maturity) payable during such year under
all mortgages to which this Lease is subordinate pursuant to Paragraph 30
hereof. The Basic Rent shall be adjusted on a dollar-for-dollar basis by changes
in the annual debt service on such mortgages. It is further understood and
agreed that the amount of Basic Rent shall be adjusted upon a refinancing of any
Mortgage (as defined in Paragraph 30), subject to and in accordance with the
provisions of Paragraph 30.”

4. Paragraph 13 of the Lease is hereby deleted in its entirety and replaced by
the following:

“13. Tenant agrees that its rights hereunder are subordinate to:

 

  (i) the mortgage(s) presently encumbering the demised premises; and

 

  (ii) any future mortgages placed on the demised premises provided that (a) the
aggregate principal balance of all mortgages now or hereafter placed on the
demised premises does not exceed $84,000,000 plus refinancing costs, (b) such
new mortgages are made by an institutional lender on a non-recourse basis and
(c) the proceeds of the loan(s) secured by any new mortgage(s) are (i) used to
refinance the then existing mortgage(s) on the demised premises, (ii) pay
refinancing costs in connection therewith and/or (iii) building improvements in
connection with the demised premises.

 

- 2 -

18683



--------------------------------------------------------------------------------

(Each mortgage to which Tenant’s rights hereunder are subordinate is hereinafter
a “Permitted Mortgage”). Tenant agrees to execute, upon demand, any documents
required to evidence such subordination. Tenant further agrees that it will not
do or suffer to be done any act upon the demised premises which will violate any
of the terms of any Permitted Mortgage or the obligations secured thereby.”

5. Subject to the provisions of Paragraph 2 hereof, any costs, fees and expenses
incurred in connection with the execution of this Agreement or the completion of
the transactions contemplated herein, shall be paid from proceeds advanced under
the Mortgage. Any such costs, fees, and expenses paid by Tenant from sources
other than the loan secured by the Mortgage may be deducted in the year expended
in calculating Tenant’s net income for purposes of determining Additional Rent
and Further Additional Rent under the Lease.

6. Paragraph 30 of the Lease is hereby deleted in its entirety and replaced by
the following:

“30. For the purpose of this Paragraph 30, the term “Mortgage” shall mean any
fee mortgage to which the Lease is subordinate under the provisions of Paragraph
13 of this Lease, and the term ‘refinancing’ shall include any consolidation,
modification, renewal, extension or replacement thereof. In the event that there
shall be one or more refinancings of any Mortgage or in the event that the
monthly debt service payments under any Mortgage shall be adjusted pursuant to
the terms thereof, the annual Basic Rent will be modified to equal to the sum of
TWENTY-FOUR THOUSAND DOLLARS ($24,000.00) plus an amount equal to the constant
installment payments for interest and amortization (not including any balloon
principal payment due at maturity) required annually under all Mortgages.”

7. Landlord and Tenant agree to negotiate the terms of additional options to
permit Tenant to extend the term of the Lease beyond its current expiration
date, on the condition that such extension rights shall be in proportion to the
net present benefit to Landlord of the increase in Basic Rent and the completed
Improvement Program.

8. Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed thereto in the Lease.

 

- 3 -

18683



--------------------------------------------------------------------------------

9. Except as herein modified and as otherwise agreed between Landlord and
Tenant, the Lease shall remain in full force and effect, and the parties hereby
ratify and confirm all of the other terms, covenants and conditions thereof.

10. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and assigns.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.

 

Landlord: 60 EAST 42ND ST. ASSOCIATES L.L.C. By:  

/s/ Jack K. Feirman

  Name: Jack K. Feirman   Title:   Member Tenant: LINCOLN BUILDING ASSOCIATES
L.L.C. By:  

/s/ Peter L. Malkin

  Name: Peter L. Malkin   Title:   Member

 

- 4 -

18683



--------------------------------------------------------------------------------

Exhibit A

Lincoln Building – Additional

Capital Expense Program

New Capital Projects

Main suction tank

55, 30 & 17 house tank valves and piping

Reline 55th floor tank

Reline 31st floor tank

Reline 17th floor tank

Hot Water Heaters (3)

Supply risers to house tanks 55th, 31st and

17th floors

Pumps and Motors (DC-AC)

New electrical supply to new Pumps and

Motors (DC-AC)

S4 Fan and Motor

S5 Fan and Motor

26th floor cooling tower

Emergency power

Service switch #2 maintenance

Riser switches (3) locations, breakers, copper

detail

ATS switches (3) locations

Main feeder riser replacements

Electric closet panel replacements

Class E battery back up (code requirement)

Radio System and Antenna Upgrade

301 Roof replacement

Local Law 11 Façade (estimated)

42nd St revolver replacement

Sprinklers throughout, code compliance

Space Improvement & Leasing Expense

Tenant Improvements

Leasing Commissions

 

- 5 -

18683